Citation Nr: 0825792	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.

2.  Entitlement to an initial compensable rating for 
bilateral inguinal hernias.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.

4.  Entitlement to service connection for a systolic murmur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 2000 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his initial February 2004 claim for VA benefits, the 
veteran requested service connection for a ventral hernia 
repair.  The service medical records show that he did undergo 
surgery for an epigastric (ventral) hernia close in time to, 
but separate from, the surgery to repair the inguinal 
hernias.  In August 2004 the RO granted service connection 
for the residuals of the inguinal hernias, but to date has 
never addressed the claim for service connection for a 
ventral hernia.  

The veteran was scheduled to appear for a December 2007 
hearing before a Veterans Law Judge but failed, without 
explanation, to report.  His request for a Board hearing 
therefore is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran's low back disability is productive of 
guarding severe enough to result in an abnormal gait, but not 
by forward flexion of the thoracolumbar spine limited to 30 
degrees or less, by favorable ankylosis of the entire 
thoracolumbar spine, by incapacitating episodes of 
intervertebral disc syndrome (IVDS) having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, or by significant neurological impairment.  

2.  The veteran does not have any recurrence of internal or 
external hemorrhoids, or any associated fissures or bleeding 
with anemia.

3.  The veteran does not have any recurrence of inguinal 
hernias, or any identifiable residuals other than a small, 
nontender scar. 

4.  The veteran does not have a systolic heart murmur.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for low 
back disability have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2007). 

2.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7336 (2007). 

3.  The criteria for an initial compensable evaluation for 
postoperative residuals of bilateral inguinal hernias have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2007).

4.  The veteran does not have a systolic heart murmur that is 
the result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating action from 
which this appeal originates, VA provided the veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in an April 2004 correspondence, except 
as to notice of the information and evidence necessary to 
substantiate the initial rating and the effective date to be 
assigned n the event his claims were successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran did receive notice of those latter two elements in a 
March 2006 correspondence, followed by readjudication of his 
claims in a September 2006 supplemental statement of the 
case.  The Board notes that, as to the low back, bilateral 
inguinal hernia and hemorrhoid claims, once those claims were 
substantiated through the grant of service connection in 
August 2004 and he was assigned an initial disability rating 
and effective date for the grant of service connection, VA 
had no further notice obligations under 38 U.S.C.A. § 5103(a) 
with respect to the veteran's disagreement with the initial 
ratings assigned.  The record reflects that the veteran did 
receive the notice to which he is entitled under 38 U.S.C.A. 
§§ 5103A and 7105.  See Dingess/Hartman, 19 Vet. App. at 490-
91; 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159(b)(3)).
 
In any event, and as already noted, the veteran was provided 
with the missing notice in a March 2006 communication.  
Neither the veteran nor his representative has alleged 
prejudice from the failure to provide preadjudicatory notice 
as to the initial ratings and/or effective dates assigned.  
See Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 
2008) (clarifying that prejudice is not presumed from the 
failure to provide preadjudicatory notice of a downstream 
element where the underlying claim for service connection has 
been substantiated).  Compare Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorders at issue 
(except for the claimed heart murmur).  Consequently, 
Vazquez-Flores is inapplicable.

The representative, in May 2008 argument, contends that the 
RO erred in not considering medical records submitted by the 
veteran in April 2005.  The Board points out that the 
representative is under the mistaken impression that the 
referenced records are post-service in nature.  In point of 
fact, those records were duplicates of the veteran's service 
medical records, and the RO did in fact consider the records.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He has been examined in connection with 
the initial ratings claims, as well as with respect to the 
heart murmur claim.  The Board notes that the representative, 
in May 2008 argument, challenged the adequacy of the 
examination for the heart murmur in particular, because the 
veteran's claims file was not available for the examiner's 
review.  The Board points out, however, that the claims file 
need not be available to the examiner in every case.  Rather, 
the determination as to whether review of prior medical 
records is necessary in a particular case depends largely 
upon the scope of the examination and the nature of the 
findings and conclusions the examiner is requested to 
provide.  See VAOPGCPREC 20-95.  

In this case, the examiner was aware that the veteran had 
been found at one point to have had a heart murmur.  The 
examiner's understanding of the pertinent medical history was 
accurate, and the examiner was qualified to make his own 
determination as to whether the veteran has a heart murmur.  
The examiner notably based his opinion in part on diagnostic 
studies he ordered.  Moreover, none of the postservice 
records contain any further reference to a heart murmur.  
Under these circumstances, the Board finds that review of the 
claims file was not necessary.  The same is true with respect 
to the low back, hemorrhoid and bilateral inguinal hernia 
disorders, as it is their current severity the examiners were 
tasked with determining.  The symptoms experienced in service 
are of only marginal utility to the question of the current 
severity of the disorders.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Initial ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected low back disability, hemorrhoids and 
bilateral inguinal hernias.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

A.  Low back

Service connection for low back disability was granted in 
August 2004, with an assigned noncompensable evaluation 
effective February 10, 2004.  The evaluation assigned the 
disorder was increased to 10 percent in November 2004, 
effective February 10, 2004.  That evaluation has remained in 
effect since that time.

The service medical records document complaints of low back 
pain radiating to the right foot, as well as weakness leading 
to falls.  He denied any bowel or bladder incontinence.  
Physical examination showed the presence of spasm, with an 
antalgic gait but full range of motion.  His strength ranged 
from 4/5 to 5/5, and his deep tendon reflexes were normal, 
with intact sensation.  A magnetic resonance imaging study 
disclosed disc bulges at the L4-L5 and L5-S1 levels, without 
significant spinal stenosis or neural foraminal narrowing.

VA treatment reports for May 2005 to May 2006 document 
complaints of radiating low back pain and flare ups.  The 
veteran denied any bowel or bladder incontinence.  Physical 
examination showed that he was able to ambulate without 
difficulty, but he exhibited mild muscle tenderness.  His 
muscle tone was normal, without any atrophy, and he had full 
strength.  He did not demonstrate any abnormal motor, sensory 
or neurologic function.  His range of motion was full and his 
balance was normal.  On one occasion in April 2006, he was 
noted to walk with a scoliosis posture; the other treatment 
notes, including the reports of diagnostic studies, confirm 
that his spinal alignment is straight.

The veteran attended a VA examination in October 2004.  He 
reported experiencing intermittent low back pain, but denied 
seeking any treatment for his complaints.  He reported 
experiencing flare ups with excessive bending or when 
standing for more than 2 hours; the flare ups result in 
severe pain lasting up to 5 days and causing a 30 percent 
loss of function.  He complained of numbness and tingling 
radiating to the left leg.  He denied using any assistive 
devices, and indicated that he could walk for 1 mile.  He 
admitted to unsteadiness.  He denied experiencing any adverse 
effects of his back disorder on his job or daily activities.  

Physical examination showed he ambulated without an assistive 
device.  The lumbar spine was straight, with some tenderness 
but with no muscle atrophy or spasm.  His muscles were 
considered strong.  Range of lumbar spine motion testing 
disclosed forward flexion to 80 degrees, extension to 10 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 20 degrees.  The examiner concluded 
that there was no additional limitation of motion due to 
pain, fatigue, incoordination, weakness or lack of endurance.  
No postural abnormalities or fixed deformities were evident.  
There was normal sensation and strength in the lower 
extremities, and deep tendon reflexes were 2+ to 3.  There 
was no evidence of a vertebral fracture.  The veteran denied 
experiencing any incapacitating episodes.

The veteran attended a VA examination in July 2006, at which 
time he reported experiencing low back pain which was 
aggravated by activity, by standing over 10 minutes, by 
walking one mile, by lifting 50 pounds, or by driving 2 
hours.  He indicated that the pain radiated down both legs.  
He denied any specific treatment for his complaints.  He 
reported that he was attending graduate school and earning 
high grades.  He denied any incontinence associated with his 
degenerative disc disease.  Range of thoracic spine motion 
testing disclosed flexion to 25 degrees, extension to 15 
degrees, and bilateral rotation to 50 degrees; no thoracic 
tenderness was evident, and muscle tone was normal.  
Examination of the lumbar spine revealed that the ankle 
reflexes were 1/4, with normal sensation.  Straight leg raise 
testing was positive at 80 degrees on the right and at 90 
degrees on the left.  Range of lumbar spine motion testing 
disclosed flexion to 100 degrees (with mild discomfort), 
extension to 30 degrees, bilateral lateral flexion to 30 
degrees, and bilateral rotation to 40 degrees.  There was 
increased muscle tone.  His gait was normal and he was able 
to walk on his heels and toes.  

The veteran was diagnosed as having degenerative disc disease 
with disc protrusion at L4-L5 and L5-S1 with back pain, right 
leg radiation, and moderate disability.  The examiner noted 
that the veteran did not experience any bowel or bladder 
dysfunction, and did not use an assistive device.  He noted 
that the veteran was able to accomplish his activities of 
daily living, and that although the veteran experienced 
painful motion, there was no weakness, fatigability, or 
incoordination associated with the back disorder.  The 
examiner also clarified that there were no lower extremity 
abnormalities associated with the back disorder. 

In an August 2006 addendum to the examination report, the 
examiner indicated that the veteran had denied any flare ups.  
Consequently, there would be no additional loss due to flare 
ups or repetitive movement.

The veteran contends that he experiences low back pain, 
fatigue, incoordination, weakness, and lack of endurance.  He 
explains that he has problems with prolonged standing and 
sitting, and that his back pain radiates and is prone to 
flare ups with limitation in his range of motion.

The RO evaluated the veteran's low back disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. 
§ 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour.  A 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 1 week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is warranted where there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months. A 40 percent evaluation requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and 
(6).

The record shows that the veteran has experienced muscle 
spasm associated with his lower back disorder, and 
occasionally demonstrates an altered gait.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the disability picture associated with the low back 
disability is equivalent to that of muscle spasm or guarding 
severe enough to result in an altered gait.  Accordingly, the 
veteran is entitled to a 20 percent evaluation for his lower 
back disorder.

The Board further finds, however, that an evaluation in 
excess of 20 percent is not warranted.  In this regard, the 
record shows that the veteran has consistently demonstrated 
forward flexion of the spine to well beyond 30 degrees.  The 
Board acknowledges the veteran's complaints of pain, 
weakness, fatigability and incoordination, as well as his 
assertions concerning the frequency and severity of flare 
ups.  His strength, however, has consistently been described 
as full to nearly full on examination, and his examiners 
found no evidence of functional loss beyond that clinically 
demonstrated on examination.  Consequently, even with 
consideration of the above factors, the Board finds that the 
veteran retains a range of motion not even remotely 
characterizable as equivalent to flexion limited to 30 
degrees or less.  Nor is his thoracolumbar spine ankylosed.

Moreover, the veteran has consistently denied experiencing 
any incapacitating episodes.  He reports that his flare ups 
will last for up to 5 days at a time, but he has never 
suggested that he was prescribed bed rest by a physician.

Given the substantial remaining range of thoracolumbar spine 
motion, and the absence of evidence showing that the veteran 
was prescribed bed rest for incapacitating episodes of his 
IVDS totaling at least 4 weeks in duration during any year, 
the Board finds that a 40 percent evaluation is not 
warranted.

The Board also points out that although the veteran has 
reported pain radiating to his lower extremities and has been 
shown to have disc bulges in the lower spine, he has 
consistently denied any bowel or bladder incontinence, he has 
not required the use of assistive devices, he does not have 
any atrophy of the lower extremities, and his deep tendon 
reflexes are typically normal.  Moreover, the October 2004 
examiner specifically determined that there were no 
neurologic residuals associated with the lower back disorder.  
Accordingly, there is no basis on which to assign a separate 
evaluation for neurologic residuals.

Accordingly, the Board concludes that a 20 percent initial 
disability rating, but not higher, for low back disability is 
warranted. 38 C.F.R. § 4.3.

The Board lastly notes that the RO, in granting service 
connection for low back disability, assigned an effective 
date for the grant of February 10, 2004.  The Board has 
reviewed the evidence on file and concludes that it shows 
that the underlying level of severity for the veteran's low 
back disorder has been at the 20 percent level, but not 
higher, since February 10, 2004.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning February 10, 2004, a higher rating is not warranted 
for any time since the award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


B.  Hemorrhoids

Service connection for hemorrhoids was granted in August 
2004, with an assigned noncompensable evaluation effective 
February 10, 2004.  That evaluation has remained in effect 
since that time.

The service medical records show that in December 2000, the 
veteran complained of rectal bleeding and pain; he was 
diagnosed as having internal hemorrhoids.  Physical 
examination findings included good rectal tone, positive 
heme, and swelling.  The veteran underwent a colonoscopy in 
February 2001 in light of rectal bleeding; the study 
disclosed the presence of proctitis.  In November 2002, he 
complained of rectal bleeding; examination showed a skin tag 
that was present from an old hemorrhoid.  In February 2003, 
he complained of a recent history of bright red blood per 
rectum, as well as occasional abdominal pain and 
constipation.  He indicated that he only noticed the blood 
when wiping.  A sigmoidoscopy later that same month revealed 
a nonbleeding internal hemorrhoid.  

VA treatment records for May 2005 to May 2006 show that the 
veteran reported experiencing hemorrhoids.  Physical 
examination of the rectum was normal, and he was heme 
negative.

The veteran attended a VA examination in October 2004, at 
which time he deferred a rectal examination.  

At a July 2006 VA examination, the veteran reported that he 
experienced spots of bright blood on toilet tissue after a 
bowel movement once per week.  He denied any rectal swelling 
or pain, and denied any change in bowel habits, rectal 
bleeding, melena, or abdominal pain.  Physical examination 
showed that he had no abdominal distention or tenderness.  
There were no external hemorrhoids, no fissures and no 
evidence of bleeding.  Digital rectal examination was 
negative for any abnormalities.  

Under the Rating Schedule, a noncompensable evaluation is 
warranted for mild or moderate hemorrhoids (whether internal 
or external).  A 10 percent evaluation is assigned for 
hemorrhoids that are large or thrombotic and irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent evaluation is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336. 

Although service medical records document treatment at times 
for hemorrhoids with associated rectal bleeding, since the 
veteran's discharge, physical examination of the veteran has 
been negative for any evidence of hemorrhoid recurrence.  The 
treatment reports are silent for any findings of hemorrhoids, 
and moreover note that the veteran was heme negative.  When 
examined in July 2006, the veteran reported occasional 
spotting of blood on toilet tissue, but denied any actual 
rectal bleeding.  Physical examination disclosed the absence 
of external hemorrhoids, fissures, or evidence of bleeding, 
and digital rectal examination disclosed the absence of any 
internal hemorrhoids or other abnormalities.

The Board has considered the veteran's contentions regarding 
rectal bleeding, but finds that the probative value of his 
observations is outweighed by the medical evidence 
demonstrating the absence since service of any hemorrhoids or 
other cause for his bleeding, as well as the absence of any 
evidence of bleeding in the treatment records or on VA 
examination.  Nor does the record suggest, or the veteran 
allege, that the veteran has anemia.

In short, the probative evidence of record shows that the 
veteran has not, since service, experienced a recurrence of 
hemorrhoids, or any symptoms of hemorrhoids such as bleeding 
or fissures.  Accordingly, a compensable rating for 
hemorrhoids is denied.  38 C.F.R. § 4.3.

In granting service connection for hemorrhoids, the RO 
assigned an effective date for the grant of February 10, 
2004.  The Board has reviewed the evidence on file and 
concludes that it shows that the underlying level of severity 
for the veteran's hemorrhoids has remained noncompensable 
since February 10, 2004.  For the reasons enumerated above, 
and because there is no indication of greater disability than 
that described above during the period beginning February 10, 
2004, a higher rating is not warranted for any time since the 
award of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


C.  Bilateral inguinal hernias
 
Service connection for postoperative residuals of bilateral 
inguinal hernias was granted in August 2004, with an assigned 
noncompensable evaluation effective February 10, 2004.  That 
evaluation has remained in effect since that time.

The service medical records show that the veteran underwent a 
bilateral inguinal hernia repair procedure in 2003.  Several 
months later, he complained of pain in the inguinal region, 
and was found to have a 3 millimeter nodule in the deep ring 
at the left.  There was some reported scrotal pain and right 
thigh numbness. 

VA treatment records for May 2005 to May 2006 disclose normal 
abdominal findings, and indicate that the hernia incision 
scar was well-healed. 

The veteran attended a VA examination in October 2004.  He 
denied experiencing any problems associated with his hernia 
repair procedure, other than itching of the scar, as well as 
left testicular pain and numbness.  Physical examination 
showed the presence of a small scar in the pelvic region 
which was level with the surrounding skin, without any 
elevation or depression.  The scar was nontender and slightly 
hyperpigmented.  Color photographs of the scar were included 
with the examination report.  The veteran's abdomen was flat, 
firm and muscular, without masses.  No abnormalities were 
present in the inguinal area.  The examiner concluded that 
the veteran did not have any pathology to explain the left 
testicular pain.

At a July 2006 VA examination, the veteran reported 
experiencing occasional discomfort in the right groin area 
when running; he described the pain as mild and brief, and 
explained that it did not prevent him from continuing his run 
and did not restrict his movements.  He denied any adverse 
effect on his usual daily activities.  He denied experiencing 
abdominal pain.  Physical examination showed that he had no 
abdominal distention or tenderness.  There was a small round 
nontender scar in the suprapubic area.  The examiner noted 
the absence of any recurrence of hernias in the inguinal 
region.  The examiner concluded that there were no 
significant residuals from the inguinal hernia repair 
present.  

The RO evaluated the veteran's postoperative residuals of a 
hernia repair as noncompensably disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  Under that code, a 
noncompensable evaluation is warranted for a small reducible 
inguinal hernia; for one that is without true hernia 
protrusion; and for any preoperative inguinal hernia that is 
remediable.  A 10 percent evaluation is appropriate for a 
recurrent postoperative hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent evaluation 
is appropriate for a small recurrent postoperative hernia, or 
an un-operated irremediable hernia, that is not well 
supported by truss or is not readily reducible.  A 60 percent 
evaluation is appropriate for a large postoperative recurrent 
hernia that is considered inoperable, that is not well 
supported under ordinary conditions, and that is not readily 
reducible.  When there are bilateral inguinal hernias and 
both are compensable, the more severely disabling hernia is 
evaluated and 10 percent is added for the second hernia.  38 
C.F.R. 
§ 4.114, Diagnostic Code 7338 and Note.

The evidence for the period since service in particular shows 
that the veteran's inguinal hernias have not recurred.  Both 
the October 2004 and July 2006 VA examiners noted the absence 
of pertinent inguinal abnormalities (other than the incision 
scar), and the July 2006 examiner in particular specifically 
mentioned that the hernias had not recurred.  

Although the veteran contends that he experiences left 
testicular pain and numbness associated with the hernia 
operation, the October 2004 examiner determined that there 
was no underlying pathology to account for those complaints, 
and the July 2006 examiner made clear that no identifiable 
residuals of the hernias were present.

In the absence of any inguinal hernia or recurrence of such 
hernias, the Board must conclude that a compensable 
evaluation for the veteran's disorder is not warranted.

The Board notes that the veteran has a scar associated with 
the inguinal hernia repair.  Examination has revealed that 
scar to be small, well-healed, and nontender.  The Board 
consequently finds that there is no basis on which to award a 
separate compensable evaluation for the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802-7805 (2007); Esteban v. Brown, 
6 Vet. App. 261 (1994).

In granting service connection for the postoperative 
residuals of inguinal hernias, the RO assigned an effective 
date for the grant of February 10, 2004.  The Board has 
reviewed the evidence on file and concludes that it shows 
that the underlying level of severity of that disorder has 
remained noncompensable since February 10, 2004.  As already 
noted, there simply has been no competent evidence of the 
recurrence of any such hernias since service.  For the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
period beginning February 10, 2004, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

D.  Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  Although the veteran has changed jobs 
during the course of this appeal, the record does not suggest 
that his lower back, hemorrhoid or hernia disorders have 
impacted his employment.  He presently appears to be 
attending graduate school, where his grades remain very high.  
In addition, there is no evidence that the disorders have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disabilities are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


II.  Systolic heart murmur

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service incurrence of cardiovascular disease during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The service medical records show that during the preoperative 
workup for his 2003 bilateral inguinal hernia repair, the 
veteran was noted to have a systolic murmur; he denied 
experiencing exercise intolerance, chest pain, syncope, 
dyspnea on exertion, or shortness of breath.  He also denied 
any prior history of murmurs.  He was diagnosed as having a 
new systolic murmur consistent with flow murmur.  The veteran 
underwent an echocardiogram in August 2003 in consequence; 
the study revealed no abnormalities.

The veteran attended a VA cardiac examination in June 2004.  
The examiner noted that the veteran had been reported 
previously to have a systolic murmur.  The veteran denied any 
cardiac symptoms or risk factors, but reported that at times 
he did need to take a deep breath, and occasionally perceived 
a rapid heartbeat; those symptoms were nonexertional in 
nature.  Physical examination disclosed that his heart had a 
regular rate and rhythm.  S1 and S2 were present, and S3 was 
not present.  The point of maximal impulse was not displaced 
from the mid-clavicular line.  There was a suggestion of an 
S4.  The examiner indicated that an echocardiogram would 
determine if there was a cardiac disorder not detected on 
examination.  

In a June 2004 addendum, the examiner noted that the veteran 
underwent an electrocardiogram (EKG), an echocardiogram and a 
exercise stress test.  The EKG was significant only for non-
specific repolarization change.  The stress test was normal, 
including a normal resting EKG.  The echocardiogram was 
normal.  The examiner concluded that the veteran did not have 
any significant structural or valvular heart disease to 
account for his claimed symptoms.

VA treatment records for May 2005 to May 2006 disclose that 
the veteran denied any cardiac problems.  Physical 
examination showed that his heart had regular rhythm with no 
indication of a murmur.  

Although the veteran was found to have a systolic murmur at 
one point in service, an echocardiogram later revealed no 
pathologic basis for the murmur.  Moreover, no subsequent 
documentation of a murmur in service was made.

More importantly, there is no competent postservice evidence 
of a heart murmur, or of any cardiac abnormality.  The 
veteran was specifically examined in June 2004 to determine 
if he had a heart murmur or other cardiac abnormality.  The 
examiner concluded, after reviewing diagnostic studies 
showing the absence of any finding of a pathologic condition, 
that the veteran did not have a cardiac disorder.

In short, there is no medical evidence of a systolic murmur, 
or of a cardiac condition to account for such a murmur.

Although the veteran himself believes he has a heart murmur 
(and presumably some type of cardiac disorder), the Board 
finds that a heart murmur is not the type of medical 
condition susceptible of lay diagnosis.  See generally, 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).

In short, there is no competent post-service evidence of a 
systolic heart murmur.  In the absence of such evidence of 
the existence of a systolic heart murmur, the claim must be 
denied.



ORDER

An initial 20 percent rating for low back disability is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.

An initial compensable rating for hemorrhoids is denied.

An initial compensable rating for postoperative residuals of 
inguinal hernias is denied.

Entitlement to service connection for a systolic murmur is 
denied.





______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


